Exhibit 10.1

 



Employment Agreement

This Employment Agreement (this "Agreement"), dated as of November 25, 2015, is
made by and between Lindblad Expeditions Holdings, Inc., a Delaware corporation
(together with any successor thereto, the "Company") and Tyler Skarda
("Executive") (collectively Executive and the Company are referred to herein as
the "Parties").

RECITALS

A.It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date (as defined below) and thereafter by entering
into this Agreement.

B.Executive and the Company mutually desire that Executive provide services to
the Company on the terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1. Employment.

(a)                 General. Effective as of the Effective Date, the Company
shall employ Executive for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.

(b)                  Employment Term. The term of employment under this
Agreement (the "Term") shall be for the period beginning on January 4, 2016 (the
"Effective Date"), and ending on the third anniversary thereof, subject to
earlier termination as provided in Section 3. The Term shall automatically renew
for additional twelve (12) month periods unless no later than sixty (60) days
prior to the end of the applicable Term either Party gives written notice of
non-renewal to the other, in which case Executive's employment will terminate at
the end of the then-applicable Term, subject to earlier termination as provided
in Section 3.

(c)                Position and Duties. Executive shall serve as the Senior Vice
President, Marine Operations, of the Company, with such responsibilities, duties
and authority normally associated with such position and as may from time to
time be assigned to Executive by the Chief Executive Officer of the Company or
by the Board of Directors of the Company or an authorized committee thereof (in
any case, the "Board"). Executive shall report directly to the Chief Operating
Officer of the Company. Executive's principal place of employment shall be at
the Company's executive offices in Seattle, Washington. Executive shall devote
substantially all of Executive's working time and efforts to the business and
affairs of the Company (which shall include service to its subsidiaries) and
shall not engage in outside business activities (including serving on outside
boards or committees) without the consent of the Board, provided that Executive
shall be permitted to (i) manage Executive's personal, financial and legal
affairs, (ii) participate in charitable, religious, civic, community, industry
or trade organizations or associations, and (iii) serve on the board of
directors of not-for-profit or tax-exempt organizations, in each case, subject
to compliance with this Agreement and provided that such activities do not
materially interfere with Executive's performance of Executive's duties and
responsibilities hereunder. Executive agrees to observe and comply with the
rules and policies of the Company as adopted by the Company from time to time,
in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a "Policy").

 


 

 

2. Compensation and Related Matters.

(a)                Annual Base Salary. During the Term, Executive shall receive
a base salary at a rate of $250,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company and its subsidiaries (but in
no event less frequently than semi-monthly) and shall be pro-rated for partial
years of employment. Such annual base salary shall be reviewed (and may be
increased but not deceased) from time to time by the Board or the Compensation
Committee of the Board (the "Compensation Committee") (such annual base salary,
as it may be increased from time to time, the Annual Base provided, however,
that Executive's Annual Base Salary shall not be increased during calendar year
2016.

(b)                 Bonus.

(ii) Sign-on Bonus. Executive shall receive a one-time special sign-on bonus
payment of $140,000, payable on the Effective Date (the "Sign-on Bonus"), it
being understood that $90,000 of such Sign-on Bonus is intended to cover certain
relocation and temporary living expenses incurred by Executive in connection
with his relocation to the Seattle, Washington area. If Executive's employment
terminates for Cause pursuant to Section 3(a)(iii) or as a result of Executive's
resignation for any reason pursuant to Section 3(a)(v) within twelve (12) months
following the Effective Date, Executive shall be required to repay the full
pretax amount of the Sign-on Bonus, and if such termination or resignation
occurs after twelve (12) months following the Effective Date but prior to
twenty-four (24) months following the Effective Date, Executive shall be
required to repay 50% of the pretax amount of the Sign-on Bonus.

(ii) Annual Bonus. During the Term and beginning with calendar year 2016,
Executive will be eligible to participate in an annual incentive program
established by the Board or the Compensation Committee. Executive's annual
compensation under such incentive program (the "Annual Bonus") shall be
initially targeted at 50% of his Annual Base Salary (the "Target Bonus"), with
the expectation that the Annual Bonus will scale upward and downward based on
individual and/or actual Company performance, as determined by the Board or the
Compensation Committee. Beginning with calendar year 2017, the Target Bonus
shall be subject to adjustment, as determined by the Board or the Compensation
Committee, as the Company finalizes its long-term equity incentive programs;
however, the total target incentive percentage (including the Target Bonus and
equity award targets) shall not be less than 50% of Annual Base Salary, with the
expectation that the total target incentive percentage will be greater than 50%
of Annual Base Salary. The payment of any Annual Bonus pursuant to the incentive
program shall be subject to all applicable performance determinations as may be
made annually by the Board or the Compensation Committee, and Executive's
continued employment with the Company through the date of payment. The Annual
Bonus, if any, shall be paid to Executive no later than seventy-five (75) days
following the end of the calendar year to which the Annual Bonus relates.
Notwithstanding the foregoing, for calendar year 2016, the Company will
guarantee a cash bonus equal to the Target Bonus for one-half of Executive's
Annual Bonus opportunity (i.e., a minimum cash bonus equal to one-half of the
Target Bonus, or $62,500), payable in April 2017, with the remaining one-half of
Executive's Annual Bonus opportunity based on individual and/or actual Company
performance, as determined by the Board or the Compensation Committee, payable
no later than seventy-five (75) days following the end of calendar year 2016, in
each case subject to Executive's continued employment with the Company through
the date of payment.

(c)                Equity. Compensation. On the Effective Date, Executive will
be granted an option (the "Option") to purchase 20,000 shares of the Company's
common stock, pursuant to the terms of the Company's 2015 Long-Term Incentive
Plan and a separate stock option agreement that will be entered into with
Executive. The Option shall vest in equal installments on the first three
anniversaries of the Effective Date, and the per share exercise price of the
Option will be equal to the fair market value of the shams on the date of grant.
In addition, during the Term, Executive will be eligible to participate in and
may receive additional awards under any of the Company's equity incentive award
plans and programs as in effect from time to time, with any new equity incentive
grants made in the sole discretion of the Board or Compensation Committee.

 

2
 



(d)                  Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements (including
perquisite and fringe benefit arrangements) maintained for executives of the
Company (including standard health and welfare benefits and a 401(k) plan),
consistent with the terms thereof, and as such plans, programs and arrangements
may be amended from time to time, In no event shall Executive be eligible to
participate in any severance plan or program of the Company, except as set forth
in Section 4 of this Agreement. During the Term, Executive shall be entitled to
paid vacation in accordance with the Company's Policies.

(e)                   Business Expenses. The Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive's duties to the Company in accordance with the
Company's expense reimbursement Policy and in compliance with Section 12(m).

(f)                     Key Person Insurance. At any time during the Term, the
Company and its subsidiaries shall have the right to insure the life of
Executive for the Company's and its subsidiaries' sole benefit. The Company
shall have the right to determine the amount of insurance and the type of
policy. Executive shall reasonably cooperate with the Company in obtaining such
insurance by submitting to physical examinations, by supplying all information
reasonably required by any insurance carrier, and by executing all necessary
documents reasonably required by any insurance carrier, provided that any
information provided to an insurance company or broker shall not be provided to
the Company without the prior written authorization of Executive. Executive
shall incur no financial obligation in connection with assisting the Company to
obtain such insurance policy (including by executing any required document), and
shall have no interest in any such policy.

3. Termination.

Executive's employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

(a) Circumstances.

(i)                 Death. Executive's employment hereunder shall terminate upon
Executive's death.

(ii)               Disability. If Executive has incurred a Disability, as
defined below, the Company may terminate Executive's employment.

(iii)             Termination for Cause. The Company may terminate Executive's
employment for Cause, as defined below.

(iv)              Termination without Cause. The Company may terminate
Executive's employment without Cause, which shall include a termination of
Executive as a result of the Company not renewing the Term pursuant to Section
1.

(v)               Resignation from the Company. Executive may resign Executive's
employment with the Company for any reason or for no reason, which shall include
a termination of Executive as a result of Executive not renewing the Term
pursuant to Section 1.



3
 

(b)                                    Notice of Termination. Any termination of
Executive's employment by the Company or by Executive under this Section 3,
(other than termination pursuant to Section 3(a)(i) shall be communicated by a
written notice to the other Party (i) indicating the specific termination
provision in this Agreement relied upon, (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, if applicable, and
(iii) specifying a Date of Termination which, except in the case of a
termination pursuant to Section 3(a)(iii), shall be at least forty-five (45)
days following the date of such notice (a "Notice of Termination"); provided,
however, that the Company may, in its sole discretion, instruct Executive to
remain off the Company's premises and perform no Company functions from the date
of such Notice of Termination through the Date of Termination, but only to the
extent that the Company pays Executive full compensation and benefits during
such period. The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company's rights hereunder.

(c)                                     Company Obligations upon Termination.
Upon termination of Executive's employment pursuant to any of the circumstances
listed in Section 3, Executive (or Executive's estate) shall be entitled to
receive the sum of: (i) the portion of Executive's Annual Base Salary earned
through the Date of Termination, but not yet paid to Executive; (ii) any
vacation time that has been accrued but unused in accordance with the Company's
Policies; (iii) any reimbursements owed to Executive pursuant to Section 2(e);
and (iv) any amount accrued and arising from Executive's participation in, or
benefits accrued under, any employee benefit plans, programs or arrangements,
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements (collectively, the
"Company Arrangements"). Except as otherwise expressly required by law (e.g.,
COBRA), as specifically provided herein, or with respect to any of Executive's
equity-related compensation (which, for the avoidance of doubt, shall be
governed by the terms and conditions of the applicable equity compensation plans
and agreements), all of Executive's rights to salary, severance, benefits,
bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive's employment hereunder. In the event that Executive's
employment is terminated by the Company for any reason, Executive's sole and
exclusive remedy shall be to receive the payments and benefits described in this
Section 3(c) and Section 4, as applicable.

(d)                                    Deemed Resignation. Upon termination of
Executive's employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its subsidiaries.

4. Severance Payments.

(a)                                    Termination for Cause. or Termination
Upon Death. Disability or Resignation from the Company. If Executive's
employment shall terminate as a result of Executive's death pursuant to Section
3(a)(i) or Disability pursuant to Section UM®, pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(v) for Executive's resignation from the
Company, then Executive shall not be entitled to any severance payments or
benefits, except as provided in Section 3(c).

(b)                                   Termination without Cause. If Executive's
employment terminates without Cause pursuant to Section 3(aXiv), then, subject
to Executive signing on or before the 21' day following the Date or Termination,
and not revoking during any subsequent revocation period contained therein, a
release of claims substantially in the form attached as Exhibit A to this
Agreement (the "Release"), and Executive's continued compliance with Sections 6
and 7, Executive shall receive, in addition to payments and benefits set forth
in Section 311c), an amount equal to his Annual Base Salary, payable in the form
of salary continuation in regular installments over the 12-month period
following the Date of Termination in accordance with the Company's normal
payroll practices.

(c)                                 Survival. Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections. 4 through 10 and Section
12 will survive the termination of Executive's employment and the expiration or
termination of the Term.

5. Parachute Payments.

(a)                 It is the objective of this Agreement to maximize
Executive's Net After-Tax Benefit (as defined herein) if payments or benefits
provided under this Agreement are subject to excise tax under Section 4999 of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (the "Code"). Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit by the Company or
otherwise to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments under Section
4(b) hereof, being hereinafter referred to as the "Total Payments"), would be
subject (in whole or in part) to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Total Payments shall be reduced to the extent
necessary so that no portion of the Total Payments shall be subject to the
Excise Tax, but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments and after taking into account
the phase out of itemized deductions and personal exemptions attributable to
such reduced Total Payments), is greater than or equal to (ii) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income and employment taxes on such Total Payments
and the amount of Excise Tax to which Executive would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

 

4
 



(b)                 The Total Payments shall be reduced by the Company in the
following order (i) reduction of any cash severance payments otherwise payable
to Executive that are exempt from Section 409A of the Code ("Section 409A"),
(ii) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A, but excluding any payments
attributable to the acceleration of vesting or payments with respect to any
equity award with respect to the Company's common stock that is exempt from
Section 409A, (iii) reduction of any other payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies with
Section 409A, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company's common stock that are exempt from Section 409A, and (iv) reduction of
any payments attributable to the acceleration of vesting or payments with
respect to any other equity award with respect to the Company's common stock
that are exempt from Section 409A.

(c)                 All determinations regarding the application of this Section
5 shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive ("Independent Advisors"), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a "payment"
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a "parachute payment"
within the meaning of Section 280G(bX2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4X13) of the Code, in
excess of the "base amount" (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

6. Competition; Non-disparagement. Executive acknowledges that Executive has
been provided with Confidential Information (as defined below) and, during the
Term, the Company from time to time will provide Executive with access to
Confidential Information. Ancillary to the rights provided to Executive as set
forth in this Agreement and the Company's provision of Confidential Information,
and Executive's agreements regarding the use of same, in order to protect the
value of any Confidential Information, the Company and Executive agree to the
following provisions against unfair competition, which Executive acknowledges
represent a fair balance of the Company's rights to protect its business and
Executive's right to pursue employment:

(a)              Executive shall not, at any time during the Restriction Period
(as defined below), directly or indirectly engage in, have any equity interest
in, interview for a potential employment or consulting relationship with or
manage, provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which directly competes with any portion of the Business (as
defined below) anywhere in the world. Nothing herein shall prevent Executive
from engaging in any activity with a non-competitive division of an entity
engaged in a business that competes with the Company; provided that none of
Executive's activities in respect of such non-competitive division would
reasonably be expected to cause Executive to otherwise breach his obligations
under this Section 6 in respect of the entity engaged in a business that
competes with the Company. In addition, nothing herein shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding equity
interest in any entity that is publicly traded, so long as Executive has no
active participation in the business of such entity.

(b)              Except in furtherance of his duties hereunder during the Term,
Executive shall not, at any time during the Restriction Period, directly or
indirectly, (i) solicit any customers, clients or suppliers of the Company or
(ii) solicit, with respect to hiring, any employee or independent contractor of
the Company or any person employed or engaged by the Company at any time during
the 12-month period immediately preceding the Date of Termination.

(c)               In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.



5
 



(d)              As used in this Section 6, (i) the term "Company" shall include
the Company and its direct and indirect subsidiaries; (ii) the term "Business"
shall mean the business of the Company, as such business is conducted as of the
Effective Date or may be expanded or altered by the Company during the Term, in
any case that represents more than 10% of the Company's gross annual revenues,
and shall include any type of marine-based expeditions; and (iii) the term
"Restriction Period" shall mean the period beginning on the Effective Date and
ending on the date 24 months following the Date of Termination.

(e) Each Party to this Agreement (which, in the case of the Company, shall
include its

officers and the members of the Board) agrees, during the Term and thereafter,
to refrain from Disparaging (as defined below) the other Party and its
affiliates. Nothing in this paragraph shall preclude any Party from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process, or to defend or enforce a Party's rights under this
Agreement. For purposes of this Agreement, "Disparaging" means making remarks,
comments or statements, whether written or oral, that impugn the character,
integrity, reputation or abilities of the person or entity being disparaged.

7. Nondisclosure of Proprietary Information.

(a)                 Except in connection with the faithful performance of
Executive's duties hereunder or pursuant to Section 7(c) or (e), Executive
shall, in perpetuity, maintain in confidence and shall not directly, indirectly
or otherwise, use, disseminate, disclose or publish, or use for Executive's
benefit or the benefit of any person, firm, corporation or other entity (other
than the Company) any confidential or proprietary information or trade secrets
of or relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company's operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the "Confidential Information"), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive's obligations under this Section 7(a)
or any other similar provision by which Executive is bound, or from any
third-party known by Executive to be breaching a provision similar to that found
under this Section 7(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

(b)                 Upon termination of Executive's employment with the Company
for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company'S customers, business plans, marketing strategies,
products, property or processes, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.



6
 

 

(c)                                     Notwithstanding Section 7(a), Executive
may respond to a lawful and valid subpoena or other legal process but shall give
the Company the earliest practicable notice thereof, shall, as much in advance
of the return date as practicable, make available to the Company and its counsel
the documents and other information sought and shall assist such counsel at
Company's sole expense in resisting or otherwise responding to such process, in
each case to the extent permitted by applicable laws or rules.

(d)                                    As used in this Section 7 and Section 8,
the term "Company" shall include the Company and its direct and indirect
subsidiaries.

(e)                                     Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 7(c) above),
(ii) disclosing information and documents to Executive's attorney, financial or
tax adviser for the purpose of securing legal, financial or tax advice, (iii)
disclosing Executive's post-employment restrictions in this Agreement in
confidence to any potential new employer, or (iv) retaining, at any time,
Executive's personal correspondence, Executive's personal contacts and documents
related to Executive's own personal benefits, entitlements and obligations.

8.  Inventions.

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during Executive's
period of service with the Company or its subsidiaries or its or their
predecessors, either alone or with others and whether or not during working
hours or by the use of the facilities of the Company ("Inventions"), shall be
the exclusive property of the Company. Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall assist the Company, upon
reasonable request and in all instances at the Company's sole expense, in
obtaining, defending and enforcing the Company's rights therein. Executive
hereby appoints the Company as Executive's attorney-in-fact to execute on
Executive's behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

9. Injunctive Relief.

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 6, 7 and 8 could cause irreparable damage to Company and
its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 6. 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

10.  Assignment and Successors.

None of the Company's rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive's rights or obligations may be assigned or transferred by
Executive, other than Executive's rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive's death by
giving written notice thereof to the Company.



7
 



11. Certain Definitions.

  (a) Cause. The Company shall have "Cause" to terminate Executive's employment

hereunder upon Executive's:

(i)                   willful misconduct and mismanagement by Executive that is
materially injurious to the Company;

(ii)                   refusal in any material respect to carry out or comply
with any lawful and reasonable directive of the Board consistent with the terms
of this Agreement;

(iii)                  conviction, plea of no contest, or plea of nob contendere
for any felony;

(iv)                  unlawful use (including being under the influence) or
possession of illegal drugs on the Company's (or any of its subsidiaries')
premises while performing Executive's duties and responsibilities under this
Agreement;

(v)                   commission of an act of fraud, embezzlement, willful
misappropriation, willful misconduct, or breach of fiduciary duty, in any case
that results in material harm to the Company or any of its affiliates;

(vi)                  material violation of any provision of this Agreement or a
material Policy; or

(vii)                 willful or prolonged, and unexcused, absence from work
(other than by reason of Executive's disability due to physical or mental
illness).

For purposes of this definition, an action or inaction is only "willful" if it
is done or omitted by Executive without a good faith belief that such action or
inaction is in the best interests of the Company.

Notwithstanding the foregoing, no termination for Cause will have occurred
unless and until the Company has: (a) provided Executive, within thirty (30)
days of the Company first becoming aware of the facts or circumstances
constituting Cause, written-notice stating with specificity the applicable facts
and circumstances underlying such finding of Cause; and (b) provided Executive
with an opportunity to cure the same within thirty (30) days after the receipt
of such notice. Any termination for Cause must occur within ninety (90) days of
the Company first becoming aware of the facts or circumstances constituting
Cause.

  (b) Date of Termination. "Date of Termination" shall mean (i) if Executive's
employment is terminated by Executive's death, the date of Executive's death;
and (ii) if Executive's employment is terminated pursuant to Section 3(a)fii)
fv), the date indicated in the Notice of Termination.

 

                      (c) Disability. "Disability" shall mean, at any time the
Company or any of its affiliates sponsors a long-term disability plan for the
Company's employees and covering Executive, "disability" as defined in such
long-term disability plan for the purpose of determining a participant's
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, "Disability" shall refer to that
definition of disability which, if Executive qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan. At any time no such long-term disability plan is in effect,
Disability shall mean Executive's inability to perform, with or without
reasonable accommodation, the essential functions of Executive's position
hereunder for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive's legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed. Any refusal by Executive to submit to a
reasonable medical examination at the Company's sole expense for the purpose of
determining Disability shall be deemed to constitute conclusive evidence of
Executive's Disability.

12. Miscellaneous Provisions.

                  (a) Governing Law. This Agreement shall be governed,
construed, interpreted and enforced in accordance with its express terms, and
otherwise in accordance with the substantive laws of the State of New York
without reference to the principles of conflicts of law of the State of New York
or any other jurisdiction, and where applicable, the laws of the United States.
Any suit brought hereon shall be brought in the state or federal courts sitting
in the Borough of Manhattan within the City of New York, the Parties hereby
waiving any claim or defense that such forum is not convenient or proper. Each
Party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by New York law.

 

                  (b) Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

8
 

 

                  (c) Notices. Any notice, request, claim, demand, document and
other communication hereunder to any Party shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
facsimile or

certified or registered mail, postage prepaid, as follows:




(i)

If to the Company, the Chief Executive Officer or the General Counsel at its
headquarters,

and copies to:

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan and Adam Kestenbaum

    (ii)     If to Executive, at the last address that the Company has in its
personnel records for Executive.     (iii)    At any other address as any Party
shall have specified by notice in writing to the other Party.

 

                  (d) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile or email shall be deemed effective for all purposes.

 

                  (e) Entire Agreement. The terms of this Agreement are intended
by the Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral. The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

(f) Certain Indemnity Rights: D&O Coverage. During and after the Term, the
Company shall(i) provide Executive with directors' and officers' liability
insurance coverage at least as favorable as that applicable to any then-current
executive officer of director of the Company, and (ii) indemnify Executive and
his legal representatives to the fullest extent permitted by the laws of the
State of Delaware against all damages, costs, expenses and other liabilities
reasonably incurred or sustained by Executive or his legal representatives in
connection with any suit, action or proceeding to which Executive or his legal
representatives may be made a party by reason of Executive being or having been
a director or officer of the Company or any of its subsidiaries, or having
served in any other capacity or taken any other action purportedly on behalf of
or at the request of the Company or any of its subsidiaries.

(g)  Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized representative of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

(h)  No Inconsistent Actions. The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(i)  Construction. This Agreement shall be deemed drafted equally by both
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) "any," "all,"
"each," or "every" means "any and all," and "each and every"; (c) "includes" and
"including" are each "without limitation"; (d) "herein," "hereof," "hereunder"
and other similar compounds of the word "here" refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (e)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

(i)  Arbitration. Any controversy, claim or dispute arising out of or relating
to this Agreement shall be settled solely and exclusively by a binding
arbitration process administered by JAMS/Endispute in New York, New York. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company will pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator, and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney's fees and expenses; provided that the arbitrator may assess the
prevailing Party's fees and costs against the non-prevailing Party as part of
the arbitrator's award. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement. This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association ("AAA") shall administer the arbitration in accordance
with its then-existing rules as modified by this subsection. In such event, all
references herein to JAMS/Endispute shall mean AAA. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by court action instead of
arbitration.

 

9
 

(k) Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the Term,
such provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable, provided that
the economic benefit to any Party is not diminished by such replacement.

(l) Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold.

(m) Section 409A.

(i)                  General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

(ii)                Separation from Service. Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive's
termination of employment shall be payable only upon Executive's "separation
from service" with the Company within the meaning of Section 409A (a "Separation
from Service") and, except as provided below, any such compensation described in
Section 4(h) shall not be paid, or, in the case of installments, shall not
commence payment, until the thirtieth (30th) day following Executive's
Separation from Service (the "First Payment Date"). Any installment payments
that would have been made to Executive during the thirty (30) day period
immediately following Executive's Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

(iii)             Specified Employee. Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed by the Company at the time of
Executive's Separation from Service to be a "specified employee" for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive's
benefits shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of Executive's
Separation from Service with the Company or (B) the date of Executive's death.
Upon the first business day following the expiration of the applicable Section
409A delay period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive's estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(iv)              Expense Reimbursements. To the extent that any reimbursements
under this Agreement are subject to Section 409A, (A) any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred, provided that
Executive submits Executive's reimbursement request promptly following the date
the expense is incurred, (B) the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, other
than medical expenses referred to in Section 105(b) of the Code, and (C)
Executive's right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

(v)              Installments. Executive's right to receive any installment
payments under this Agreement, including any salary continuation payments that
are payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax, interest or penalties pursuant to Section
409A.

13. Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive's
own judgment.

 

[Signature Page Follows]

 

10
 

[tylersignature.jpg] 

 

[Signature Page to Employment Agreement]



11
 

 

EXHIBIT A

Separation Agreement and Release

This Separation Agreement and Release (this "Agreement") is made by and between
Tyler Skarda ("Executive") and Lindblad Expeditions Holdings, Inc. (the
"Company") (collectively, referred to as the "Parties" or individually referred
to as a "Party"). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of November __, 2015 (the "Employment Agreement"); and

WHEREAS, in connection with Executive's termination of employment with the
Company effective , 20_, the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
Executive may have against the Company and any of the Releasees, as defined
below, including, but not limited to, any and all claims arising out of or in
any way related to Executive's employment with or separation from the Company or
its subsidiaries or affiliates, but, for the avoidance of doubt, nothing herein
will be deemed to release any rights or remedies in connection with (i)
Executive's ownership of vested equity securities, (ii) Executive's right to
indemnification or directors' and officers' liability insurance pursuant to
contract or applicable law or, (iii) Executive's rights under this Agreement or
under the Employment Agreement that expressly survive by its terms ((i) through
(iii), collectively, the "Retained Claims").

NOW, THEREFORE, in consideration of the severance payments described in Section
4(b) of the Employment Agreement, which, pursuant to the Employment Agreement,
are conditioned on Executive's execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Executive hereby agree as follows:

1.                   Severance Payments; Salary and Benefits. The Company agrees
to provide Executive with the severance payments described in Section 4(b) of
the Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.

2.                   Release of Claims. Executive agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company, any of its direct or indirect subsidiaries and any of their current and
former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the "Releasees").
Executive, on his own behalf and on behalf of any of Executive's heirs, family
members, executors, agents, and assigns, other than with , respect to the
Retained Claims, hereby and forever releases the Releasees from, and agrees not
to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the date Executive signs this Agreement, including, without
limitation:



Exhibit A - 1
 

 

(a)                                    any and all claims relating to or arising
from Executive's employment or service relationship with the Company or any of
its direct or indirect subsidiaries and the termination of that relationship;

(b)                                    any and all claims relating to, or
arising from, Executive's right to purchase, or actual purchase of any shares of
stock or other equity interests of the Company or any of its subsidiaries,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

(c)                                     any and all claims for wrongful
discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander, negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

(d)                                    any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; and the Sarbanes-Oxley Act
of 2002;

(e)                                          any and all claims for violation of
the federal or any state constitution; and

(f)                                     any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive's release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company's group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive's employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive's
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement or any rights you may have in your capacity as an equity holder in the
Company.

3. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (the "ADEA"), and
that this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive's
execution of this Agreement to revoke this Agreement pursuant to written notice
to the Chief Executive Officer or General Counsel of the Company; (d) this
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the 21
day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

 

Exhibit A - 2
 



4.                   Severability. In the event that any provision or any
portion of any provision hereof or any surviving agreement made a part hereof
becomes or is declared by a court of competent jurisdiction or arbitrator to be
illegal, unenforceable, or void, this Agreement shall continue in full force and
effect without said provision or portion of provision.

5.                   No Oral Modification. This Agreement may only be amended in
a writing signed by Executive and a duly authorized officer of the Company.

6.                   Governing Law: Notice; Counterparts:, Dispute Resolution.
This Agreement shall be subject to the provisions of Sections 12(a), (c), (d)
and (j) of the Employment Agreement.

7.                   Effective Date. If Executive has attained or is over the
age of 40 as of the date of Executive's termination of employment, then
Executive has seven days after Executive signs this Agreement to revoke it and
this Agreement will become effective on the eighth day after Executive signed
this Agreement, so long as it has not been revoked by Executive before that date
(the "Effective Date"). If Executive has not attained the age of 40 as of the
date of Executive's termination of employment, then the Effective Date shall be
the date on which Executive signs this Agreement.

8.                  Voluntary Execution of Agreement. Executive understands and
agrees that Executive executed this Agreement voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive's claims against the Company and
any of the other Releasees to the extent set forth in this Agreement. Executive
acknowledges that: (a) Executive has read this Agreement; (b) Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) Executive has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) Executive is fully aware of the legal and binding effect of
this Agreement.

[Signature Page Follows]

 

Exhibit A - 3
 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.



          Executive                 Dated:                       Tyler Skarda  
                                      COMPANY                 Dated:         By:
                Name:               Title:  

 



Exhibit A - 4
A -

 

